Citation Nr: 9911962	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-02 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for sinusitis, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
hypertension.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to January 
1993.

The issues currently on appeal come before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
from the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).  

One of the issues developed for appellate consideration is 
entitlement to an increased rating for cluster headaches.  In 
a hearing officer's decision, dated in February 1997, a 30 
percent rating which had been in effect for the headaches was 
increased to 50 percent.  

In a signed letter from the veteran, received in March 1997, 
he indicated that he agreed with the decision of the hearing 
officer's which increased his rating to 50 percent for the 
headaches.  He also submitted a signed Appeal Status Election 
Form in which he indicated that the action satisfied the 
appeal on that issue and you may delete from the appeal.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (1998).  Accordingly, the issue of 
entitlement to an increased rating for cluster headaches is 
withdrawn from appellate consideration.

The veteran, by means of a letter received by VA in March 
1997, appears to be raising the issue of to service 
connection for sexual dysfunction.  This issue has not been 
developed for appellate consideration, and is referred to the 
RO for all action as appropriate.

In a March 1999 decision the RO denied service connection for 
right shoulder and lung disabilities and compensation 
benefits pursuant to 38 U.S.C.A. § 1151.  The record is 
unclear as to whether the veteran was notified of this 
decision and his appellate rights.  This matter is referred 
to the RO for any appropriate actions.


REMAND

Initially, the Board finds that the veteran's claims are well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claims are plausible.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Therefore, VA has a statutory obligation to assist him in the 
development of facts pertinent to that claim.  38 U.S.C.A. 
§ 5107 (West 1991).  This includes the duty to conduct a 
thorough and contemporaneous medical examination under 
appropriate circumstances.  See 38 C.F.R. § 3.326 (1998); 
Littke v. Derwinski, 1 Vet. App. 90 (1991).  In this regard, 
the United States Court of Appeals for Veterans Claims 
(Court) (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has held that where the veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is inadequate to evaluate the 
current 
state of the condition, VA must provide a new examination. 
Olson v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle, supra, at 632.  

The Board notes that during the pendency of this appeal, the 
regulations for rating cardiovascular system disabilities, to 
include the rating criteria for evaluating hypertension were 
amended, effective as of January 12, 1998.  The veteran has 
not been furnished the old rating criteria.  The revised 
rating criteria require readings taken two or more time on 
three different days.  The Court has stated that where the 
law or regulation changes during the pendency of a case, the 
version most favorable to the veteran will generally be 
applied.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

The veteran has also indicated that he has received treatment 
for his service-connected sinusitis from a VA fee-basis 
physician, Dr. Cotton, in Panama City, Florida, who had 
recommended a CT scan of the sinuses.  He was also treated at 
the Methodist Hospital in Jacksonville, Florida in 1994 and 
1995 and at several VA facilities.  It appears that all these 
records are not on file.  

Effective October 7, 1996, the general rating criteria for 
sinusitis (Diagnostic Codes 6510 through 6514) were revised 
as follows:  a noncompensable evaluation is warranted when 
sinusitis is detected by X-ray only; a 10 percent evaluation 
is warranted for one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation is warranted there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation is assigned 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A note following this 
section provides that an incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.

A review of the record reveals that the most recent VA 
examination reports do not address the issue of the number of 
annual episodes of sinusitis requiring treatment, if any, are 
experienced by the veteran.  In light of the fact that number 
of incapacitating and non-incapacitating episodes of 
sinusitis per year is a significant determining factor in 
evaluating this particular disability, the Board finds that 
additional evidentiary development is required for a proper 
evaluation of the veteran's service connected sinusitis.

The Board also notes that the veteran, in correspondence 
received by VA in October 1997, indicated that he was 
receiving "earnings" from "Social Security."  The Board 
notes that neither the documentation supporting such an award 
from the Social Security Administration (SSA), clarification 
as to whether the appellant is in fact receiving SSA 
"disability" benefits, nor the medical evidence used to 
arrive at such a determination, is of record.  Under 
38 U.S.C.A. § 5107(a) (1991), VA's duty to assist 
specifically includes requesting information from other 
Federal departments or agencies.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992). 

To ensure that VA has met its duty to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

1.  It is requested that the RO furnish 
the veteran the appropriate release of 
information forms in order to obtain 
copies of all VA and private treatment 
records associated with treatment 
received for his headaches, sinusitis, 
and hypertension from 1994 to the 
present.  The RO is requested to obtain 
all records which are not on file, to 
include, but not be limited to, those 
records associated with treatment 
received by the veteran at the VA medical 
facility in Lake City, Florida as well as 
private treatment from the Methodist 
Hospital in Jacksonville, Florida, and 
Drs. Cotton and Fisher (Please see VA 
Forms 21-4142s, received in June 1997).  
In addition, the RO should also notify 
him that he may submit additional 
evidence and argument in support of his 
claims.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

2.  The RO should contact the SSA in 
order to obtain copies of the SSA 
decision, if rendered, as well as copies 
of the medical records upon which any 
decision was based.  All of these records 
are to be associated with the claims 
folder.

3.  The veteran should be accorded a VA 
examination by a cardiovascular 
specialist to determine the nature and 
extent of his hypertension.  In addition 
to chest X-rays and an electrocardiogram, 
any other tests deemed necessary should 
be accomplished.  Appropriate 
arrangements must be made must for blood 
pressure readings to taken two or more 
times on at least three different days as 
now required by 38 C.F.R. § 4.104 (1998).  
The claims folder and a copy of the new 
rating criteria should be provided to the 
examiner for review prior to the 
examination. 

4.  A VA examination by specialist in 
upper respiratory disorders order to 
determine the nature and severity of the 
veteran's service-connected sinusitis.  
It is requested that the examiner include 
the number, if any, of incapacitating and 
non-incapacitating episodes of sinusitis 
experienced by the veteran per year.  The 
examiner should be provided with the 
veteran's claims folder and a copy of the 
revised rating criteria for sinusitis, 
which became effective in October 1996.  
All appropriate tests and studies should 
be accomplished at this time.  It is 
requested that the examiner identify, to 
the extent possible, the complaints, 
symptoms and findings, which are 
attributable to the sinusitis versus 
other respiratory disorders, if any are 
diagnosed.  A complete rationale for any 
opinion expressed should be included in 
the examination report. 

6.  A VA social and industrial survey 
should be performed in order to determine 
the impact the service-connected 
disabilities have on the veteran's 
employability.  The claims folder must be 
made available to the examiner prior to 
the survey.

7.  Thereafter, following any additional 
development deemed appropriate by the RO, 
the RO should readjudicate the issues in 
appellate status, to include 
consideration of Karnas.

If the benefits sought are not granted, the veteran and his 
representative should be furnished a SSOC, which includes the 
old rating criteria for hypertension and afforded an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for appellate consideration, if 
otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board and the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

